 250DECISIONSOF NATIONALLABOR RELATIONS BOARDMansion House Center Management Corporation andCentral Parking System of St.Louis,Inc.andCharles Dickens,Jr. Case 14-CA-6052January 31, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn August 13, 1971, Trial Examiner Milton Janusissued the attached Decision in this proceeding. There-after, the Respondents filed exceptions and supportingbriefs, and the General Counsel filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order, except as noted below.We are in accord with paragraphs 2 and 3 of theTrial Examiner's Conclusions of Law, which in sub-stance find that both Mansion House and Central Park-ing jointly violated Section 8(a)(3) of the Act by dis-chargingCentralParking'semployees,but thatMansion House alone additionally violated Section8(a)(3) by discharging its own employees.' We there-fore, reject the first paragraph of the Trial Examiner'sRemedy to the extent that it recommends that eachRespondent offer reinstatement to those employeeswhich it alone discharged, and we shall instead orderthat both Respondents shall jointly offer reinstatementto Central Parking's discharged employees and thatMansion House alone shall additionally offer reinstate-ment to its discharged employees.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adoptsas itsOrder the recommended Order ofthe Trial Examiner, as amended herein, and herebyorders that Mansion House Center Management Cor-poration and Central Parking System of St. Louis, Inc.,their officers,agents, successors, and assigns, shall take'Member Kennedy agrees with his colleagues that the seven dischargeson January 14, 1971, violated Section 8(a)(1) of the Act He is in furtheragreement that both Respondents are jointly obliged to remedy the dis-charged employees of Central Parking and that Mansion House alone isobliged to remedy its discharged employees He does not agree that theseven discharges violated Section 8(a)(3) of the Act and he does not believethat the statements made before January 12, 1971, when Respondents arefound to have learned of the concerted activities of its guards, violatedSection 8(a)(1) of the Actthe action set forth in the Trial Examiner's recom-mended Order, as herein modified:1.Delete paragraphs 2(a) and (b) of the Trial Ex-aminer's Order and insert, in lieu thereof, the follow-ing:"(a) Offer to Fred Hahn, Norman Adams, and Her-bert Cavitt and, with respect to Mansion House alone,to Robert Farr, WilliamBassett,and K. D. Hollifield,immediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniority orother rights and privileges, and make Hahn, Adams,Cavitt and Paul Mintner whole and, with respect toMansion House alone, make Farr, Bassett, and K. D.Hollifield whole, for any loss of earnings each of themmay have suffered by reason of the discriminationagainst him, in the manner setforthin the section ofthe Trial Examiner's Decision entitled `The Remedy,'as modified above."(b) Notify immediately the above-named individu-als, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act."2.Substitute the attached notice for the Trial Ex-aminer's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act protects employeesin their right to form, join, or assist labor organizations,or to refrain from such activity.WE WILL offer to Fred Hahn, Norman Adams,and Herbert Cavitt, and Mansion House CenterManagement will offer to Robert Farr, WilliamBassett, and K. D. Hollifield, immediate and fullreinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions, and we will pay Hahn, Adams, Cavitt, andPaul Mintner, and Mansion House will pay Farr,Bassett, and Hollifield, for the earnings they lostas a result of their discharge on January 14, 1971,plus 6-percent interest.WE WILL NOT discharge or threaten to dis-charge any of our employees in order to discour-age their membership in any labor organization, orbecause they have participated in concerted activi-ties protected by the National Labor RelationsAct.195 NLRB No. 37 MANSION HOUSE CENTER251WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights to form, join, or assist any labororganization.MANSION HOUSECENTER MANAGEMENTCORPORATION(Employer)DatedBy(Representative)(Title)CENTRAL PARKINGSYSTEM OFST. Louis, INC.(Employer)DatedBy(Representative)(Title)WE WILL notify immediately the above-named in-dividuals, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 210 North 12th Boulevard, Room 448, St.Louis,Missouri 63101, Telephone 314-622-4167.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner: The General Counsel is-sued his complaint in this proceeding on March 16, 1971,after a charge and an amended charge filed on January 19,and March 11, 1971, respectively, by Charles Dickens, Jr.The complaint alleges that the Respondents named in thecaption are joint employers, and that they violated Section8(a)(1) and Section 8(a)(3) by threatening to and by discharg-ing certain of their employees because they had engaged inactivities on behalf of the charging party, who is said to bea labor organization,and because they engaged in concertedactivities for purposes of collective bargaining or othermutual aid or protection. The answer of each Respondentdenies that it is a joint employer with the other or that it hasviolated the Act in any respect.I conducted a hearing in this matter at St. Louis, Missouri,on April 12 and 13, 1971. Briefs have been received from theGeneral Counsel and from Central Parking System of St.Louis, Inc. (hereinafter, Central Parking).Upon the entire record in this case, and from my observa-tion of the witnesses and their demeanor,Imake the follow-ing:FINDING OF FACTITHE BUSINESS OF THE RESPONDENTSMansion House Center Management Corporation (here-after,Mansion House) is a Missouri corporation engaged inthe rental of facilities at Mansion House Center,a residentialand office complex located on six square blocks of downtownSt.Louis. In 1970,in the course of its business,itmade salesor performed services valued in excess of $500,000, and pur-chased materials and supplies valued in excess of $50,000which were shipped to it directly from points located outsidethe State of Missouri.Central Parking is a Tennessee corporation which is en-gaged in furnishing public parking services in the garage ofMansion House Center and at other sites in Missouri andTennessee.During 1970,in the course of its business,itmadesales or performed services valued in excess of $500,000, andpurchased goods and supplies valued in excess of $50,000which were shipped to its places of business in Missouri andTennessee directly from points located outside those States.Ifind that each Respondent is an employer engaged incommerce within the meaning ofthe Act.IITHE UNFAIR LABOR PRACTICESBackgroundMansion House Center, situated on a 7-acre plot in down-town St.Louis,consists of apartment towers,office buildings,shops, promenades,and an underground garage with spacefor 1,650 cars. The entire complex is owned by MansionHouse,but the garage facilities are leased out to CentralParking.Central Parking is an independent corporationwhich acts at this location solely as a lessee of Mansion Housein the operation of the parking facilities.The financial ar-rangements between the two corporations are not disclosed inthe record.The entire complex is patrolled around the clock by a forceof 16 security guards,including 3 corporals,each of whom isresponsible for one of the three shifts. The corporals are allemployed by Mansion House.In January 1971, when theevents described below took place, Central Parking employedfive of these guards, whose primary responsibility was topatrol thegarage,while the others, employed byMansionHouse,maintained guard over the buildings and grounds.Paul Lashly is the president and top operating official ofMansion House. In charge of the security operations for theentire complex was an employee of Mansion House,GeorgeTaylor.Paul Simmons,an employee of Central Parking,acted as garage manager,in charge of its guards,cashiers, andjanitors.Mansion House also employed a number of door-men, not included as part of the guard force, but supervisedby the guard corporals.Around Thanksgiving time in 1970, Charles Dickens, cor-poral of the guard on his shift, assumed the responsibility ofdrawing up a list of demands or grievances on behalf of theguards.'After drawing up his list, which is in evidence as'According to Dickens, he did thisat the suggestionof Ayler, anothercorporal,who had drawnup a list of demands late in 1968 and 1969 1admitted Dickens' testimony aboutthe little heknew of Ayler's efforts(Ayler did not testify), over the objectionsof the Respondents,since Ideemed it to be relevant backgroundto Dickens'own attemptto present tothe managementof Mansion House Centerthe positionof theguards in1970 In 1968 and 1969, according to Dickens,the guardshad informallydiscussed among themselves the possibility that they might walk out on(Cont ) 252DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Counsel's Exhibit 2, Dickens showed it toall but oneof the guards and all to whom he showed it,signed it. Nomeeting of the guards was everheld, but Dickensobtainedtheirsignature and elicited their comments by talking to thempersonally as they began or endedtheir shifts or while theywere on patrol.Therewere no discussions between Dickensand the otherguards asto what he was todo if managementwereto call him in to talk about theproposals,and no au-thoritywas bestowed on him to negotiate on theirbehalf orto come to any final agreement.His sole function,I find, wasto act as the conduit or agentthrough whom the list ofdemands was to be presented to management.On December 21, 1970, Dickens brought thelist toTaylor,the head of the security force, told him whatitwas, and toldhim they wanted some sort of negotiations on them.Taylortook thelist and said he would turn it overtoMr. Lashly.2Taylorexpressed no surprise when Dickens gave him the list,thereby indicating to me thatwhetherthiswas the first orthird listwhichthe guards had presented to him,Taylorrecognizedit for whatitwas, and was prepared to turn it overfor consideration to his superior,Mr. Lashly.I therefore findit unnecessaryto decide what Taylor reallyhad in mind whenhe said"it's about time," as Dickenshanded him the list ofdemands.Every few days thereafter, Dickens asked Taylor if anyactionhad beentakenon the thedemands,but Taylor re-ported that Lashlywas outof town. Other guardsalso askedTayloror Simmons what was being done aboutthe list, butgot no satisfactionthat any activeconsideration was underway.'Many of the guards were also employed elsewhere, andtheir workatMansion House was in effect a second job,although some ofthem worked 40 hours per week at it.Others worked fewer hours per week, either because theywere there less than8 hours per day or because they onlyworked 3 or 4 days per week.Communicationbetween theguards was difficult because there were guards on dutyaround theclock,who came and left at differenthours orworked differentdays. They also covereda wide area so thata meeting of all the guardswhile at work was difficult toarrange.Thishelps to explainthe haphazardand uncoor-dinated sequence of eventswhichbegan on Monday,January11, 1971, andcontinuedfor the next few days, in which anumber of guardsfailed to show up for workwithout expla-nation,while others at various times came in late or left early,and stillothers reportedin sick and failedto work.In all, ofthe 16guards, includingthe 3 corporals scheduled to worksome time during theweek, 8 tooksome actionwhich mightbe construed as a concerted refusalto work.'New Year's Eve if theirdemands were not met,but in both years they hadbeen notified of wage increases before that time which satisfiedthem What,if anything,Ayler had donein negotiating these increases with managementin those 2 years is not revealed inthe record'Dickens andTaylor agree that Taylorsaid "It's about time" when thelistwas turned over to himthat day Accordingto the GeneralCounsel, thewords indicatethat Taylorhad been expecting the guardforce to follow thepractice of the preceding 2 years in making a presentationof theirdemandsAccording to Taylor,his words referred to the fact that he was getting readyto leave earlythat day and had delayedleaving because Dickenshad previ-ously told himhe wanted to see himThe major demand was for a substantial increase intheir hourly wageActually, of the others, one, Ayler,was in the hospital and two,Jezichand Primm,were not scheduled to work until the latter part of the weekBy that time eight guardshad alreadybeen discharged for failing to reportfor workIssuesThe major issues are whether those guards who failed towork during some orallof theweek beginning Monday,January11,were engaged in a concerted work stoppage,whether theRespondentsknew that theywere so engaged,and whetherit dischargedthem for thatreason.Other issuesraised by the partiesare whethersupervisorsTaylor andSimmons threatenedthe guards with dischargefor refusingto work;whether Dickens as an individual can be consideredto be a "labororganization,"and finally,whether the twoRespondents are jointly liable for any violationsof the Actfound to have occurred.The Failureto ReportforWorkOn Friday,January 8,Dickens again spoketo Taylor aboutthe guards'demands, and told him that he was not givingthem any alternative.Taylorasked him what he meant butgot no answer.Dickens workedon the midnight to 8 a.m.shift,Mondaythrough Friday. When hereportedfor workearlyMondaymorning, January 11, he and Hollifield relieved Farr andBassett,who had workedSunday from 4 p.m. to midnight.Hahn,a Central Parking guard,was also onduty.Dickens,Farr, and Bassett discussed the lack of progress on theirdemands anddecided thatthere should be a walkout begin-ning on the 8 a.m. shiftthat day.Hahn testified that he wasalso informed,and presumably Hollifield was too. Hahn'sshiftended at 6 a.m., but he stayed around until 8 that morn-ing to learn if thewalkout wouldbegin then.At 8 a.m.,Mintner and Jordan relieved Hollifield andDickens.When Dickensasked them to join in the decision towalk out theydemurred,sayingthat they couldnot afford tostrike and asked that a walkout start on another shift thantheirs.This presenteda problem to Dickens, since Farr andBassett had agreed notto report at 4 p.m. Dickens then wentto Chief Taylor, and set up a meetingfor Sunday, January 17,between Taylorand the guards,but without telling Taylorthat some of the guards had alreadydecided tostrike. He alsotried to call Farr and Bassettby telephonebut was unable toreach them.Dickens thenleft thepremises,assuming thatFarrand Bassett would somehow get theword that the walk-out had been put off.However, theydid not get the word andneither reportedat 4 p.m. January 11.5To summarizebrieflywhat happened in the next few days,8 of the16 guards failed to report or to complete one or moreof their scheduledshifts,and were dischargedby letterssigned byTayloror Simmons,on Thursday,January 14.Resumingthe chronologyof eventsas of 4 p.m., January11,when Farr and Bassett failed toreport, Taylor tried tolearn whathe couldabout so strange an occurrence.Farr hadno telephone of his own and could be reached only throughhis landladyor througha friend of his, Mrs. Mason, wholived 20 blocksaway from his rooming house. The questionwhether Farr was scheduled to work thatday is of someimportance because it is relatedto thequestionwhether Tay-lor knewor suspected, even before 4 p.m., thata walkout wasimminent.Mrs. Mason testifiedthat Taylorcalled her before4 p.m. on January 11and told herthathe wanted Farr tocome in towork that day, and that if hedid not get in by 4p.m., hewould befired. If Mrs. Mason is to be credited,Taylormust have known before4 p.m. that he would beshorthanded for that shiftand was attemptingto reach Farr'Farr testified at first that he was not scheduled to work that Monday,but later admitted that he may have been due to work that day I find, basedon Taylor's testimony,that Farr was scheduled to work that day as thereplacementfor Ayler,who was in the hospital MANSION HOUSE CENTERto learn whether he would work. On the other hand, Taylortestified that he called Mrs. Mason after 4 p.m. because Farrhad failed to report for his scheduled tour of duty. Taylor saidthat he asked Mrs. Mason if Farr was coming in to work andthat she said he wasn't; that he then asked her why, but thatshe gave him no answer. Taylor then told her to get hold ofFarr right away to come in to work or he would be fired.'The question whether Taylor knew before 4 p.m. that Farrmight not show up is related to the more inclusive questionof when, if ever, Taylor realized that the guards were engagedin a concerted walkout. Resolution of that question will bepostponed to a later section, after a recital of the other eventsof that week.Taylor called Bassett some time after 4 p.m. to ask if he wascoming to work that day. Bassett said he wasn't, and Taylorthen said, according to Bassett, that he presumed they wereallwalking. Bassett said "yes" to which Taylor replied, stillaccording to Bassett, that he would be with them if they wereall together, but he was sure the old man (meaning Lashly)wouldn't like it. Taylor denied when asked by counsel forMansion House that he had told Bassett he would be with theguards if they all struck together. He was not specificallyasked, however, if he had also told Bassett that he presumedthe guards were all walking. Taylor did say that it was possi-ble he could have told Bassett that if he didn't report for workhe would be fired. The cirtical issue, whether Taylor alreadyknew that some of the guards were engaged in a strike, willbe discussed later.About the time that Taylor was trying to reach Farr andBassett, he also called Simmons, the garage manager, to learnif Simmons knew why the guards hadn't reported for work.Simmons said he did not know. By 6 p.m. Simmons was facedwith his own problem of guards not showing up. Adams, aCentral Parking guard, was due to start his shift at 6 p.m. thatMonday. Sometime that afternoon, presumably after 4 p.m.,Adams was called by Dillon, who is identified only as anassistant to Simmons, who asked him if he was coming in,because if he didn't, he would be fired.' Adams said only thathe would talk to him later. He then telephoned Cavitt, aCentral Parking guard who was not scheduled to work thatday, and they decided to drive down together to MansionHouse. Cavitt picked Adams up, and they arrived at MansionHouse about 5:30 p.m. Adams had not brought his uniformwith him, as he should have if he expected to start work at6 p.m. Cavitt and Adams got into an extended and at timesheated conversation, first with Simmons and then also withTaylor, who joined the group. According to Adams, bothSimmons and Taylor told him that he couldn't strike sincethe guards did not have a union, and that if he didn't get hisuniform and come back to work that evening he would befired. Adams testified that he asked about Farr and Bassett,and that Taylor told him they had already been fired. Adamsdecided that he would work that evening and Cavitt drovehim home to get his uniform. Adams returned to the garageabout 8 p.m., and worked the rest of his shift.'Mrs Mason did not reach Farr until Tuesday, to give him Taylor'smessageand admonition Farr never returned to work because he consid-ered thathis failureto comein onMonday had already resulted in hisdischarge I find nomerit in Respondents'argumentthat Farr quit onlybecause he was disturbed by Taylor's manner in talking to Mrs MasonSince Dillon's status asan agent of Central Parking was not established,Imake no finding on his threat that Adams would be firedThe next day, Tuesday, Adams was not scheduled to work He did notreturnto work on Wednesday, and was discharged on Thursday, January14253Cavitt's testimonyas to the conversation with Taylor andSimmonsthatMonday afternoon substantially corroboratesthe main pointsof Adams' testimony, that they were told thatFarr andBassett hadalready been fired for not showing upthat afternoon,that Simmonshad said they couldn't strikebecause theyhad no union,and that Simmons threatenedAdams with discharge if he didn't gethis uniform and reportfor work. Cavitt also testified that Simmons had said to themthat Dickens wasnot a goodrepresentative for them, and thatSimmons had asked him if he would be coming to work thenext day. Cavitt saidhe told Simmonsthat he did not knowyet, but that he fully supported Farr andBassett.Cavitt didnot report for work on Tuesday or thereafter, and was dis-charged by letter dated January 14.Taylor and Simmons bothtestifiedas to their conversationwith Adams and Cavitt on Monday afternoon. They deniedknowing why Farr andBassett hadnot shown up, and bothdenied that Simmons hadsaidthat the guards could notstrike because they did nothave a union.Simmons howeverdid tell Adams and Cavitt that they should be talking toDickens and not to him. Since the question of Adams' andCavitt's credibilityagainst thatof Taylor andSimmons isbound up with the more inclusive issues whether the guardswere acting concertedlyin refusingto work and whetherTaylor andSimmonsknew that that was their motivation, Iwill defer resolution of this particular credibility issue forlater.On Tuesday morning (midnight to 8 a.m. shift), two Man-sionHouse guards, Dickens andsomeone notidentified, didnot show up. Of the Central Parking guards, Hahn workedthat shift but did notcome in onWednesday or thereafter.Mintner came in on Tuesday but left early and did not reportagain.Thus, of the five Central Parking guards, Hahn, Cavitt,Mintner, and Adams either did not complete or did not worktheir assigned shifts on Tuesday or thereafter.One of theMansionHouse guards, Prichard called Tayloron January 11 or 12 to ask for a week's leave of absence inorder to go to the hospital. According to Prichard, Taylorasked him if he was coming in to work and Prichard repliedthat he would be at work for the 2 days before he went to thehospital. Taylor then asked him if he knew that the guardswere on strike or that they weren't showing up. Prichard wasnot sure of the exact wording of Taylor's remark. Prichardanswered Taylor that he did not know about it. The next dayDickens called Prichard and asked him to go out on strike,but Prichard refused because there had been no meeting ofthe guards at which a strike vote could be taken.Dickens did not report for work on his Tuesday shift, buthe and Taylor spoke with each other that day and the follow-ing day, both face to face and by telephone. On Tuesday,Taylor asked Dickens whatwas going on,and Dickens toldhim that they hadn't given the guards any other choice. Al-though it is impossible to determine what the sequence ofremarks in this conversation was, Taylor did tell Dickens,according to the latter, that those guards who did not workwould be fired. On Wednesday, Dickens saw Taylor at Man-sion House and Taylor asked him if he had found another job.Dickens asked him if he had talked to Lashly yet, but Dickenssaid there was no purpose to it. However, on Thursday, Tay-lor called Dickens toarrange ameeting with Lashly for 3 p.m.that day, in Lashly's office. Dickens testified that he toldTaylor then that the walkout had done some good since itgave him the chance to see Lashly. Taylor was not askedabout the details of any conversations with Dickens on Tues-day or Wednesday.According to Dickens, he and Taylor went to Lashly'soffice about 3 p.m. on Thursday, and were called into a con-ference room to see Lashly almost an hour later. Sharply 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDvariant versions of what then occurred were given by Dickenson the one hand, and by Lashly and his secretary, on theother. Taylor, who was calledas a witnessby Mansion House,was not asked about thismeeting.According to Dickens, Lashly asked him what he could dofor him. Dickens then handed him a copy of the list of de-mands, told him he was representing the security force andwas there to discuss their demands. Lashly, who remainedstanding during this time, asked him who he was that heshould be coming in and telling him what to do, then turnedand walked out of the room. Dickens looked at Taylor andasked him if that was all. Still according to Dickens, Taylormade an expression of regret and they immediately left Lash-ly's office together. Taylor told him that if he had known thatwas how it was going to happen, he would never have set upthe meeting.In his testimony, Lashly seemed to suggest that he had notseen the guards' list of demands, which Taylor said had beenforwarded to him late in November 1970, until January 14when he met with Dickens and Taylor. Lashly said he didn'trecognize Dickens at first because he wasn't in a guard uni-form, and thus asked him if he was representing the guards.Dickens replied only that he was a guard, and handed hima copy of the demands. Lashly said he looked at it, made somecomments on the first three items, and then excused himselfwhen his secretary came into the room to tell him that some-one he had been trying to reach was on the telephone. He saidhe went into another room to take the call and when hereturned, found that Dickens had left. Although Lashly didnot say so, I find that Taylor had also left. Lashly's secretary,Mrs. Pulcher, corroborated his testimony that she had comeinto the room where they were meeting to tell him that hisexpected caller was on the telephone, and that he had excusedhimself to take the call in his office. She said that five or sixminutes later she reentered the conference room only to findthat Taylor and Dickens had left.I have no hesitancy in crediting Dickens' version of thismeeting, based both on my impression of his truthfulness andon the improbability, under the circumstances, of Lashly'sversion.There is no reasonable explanation why Dickensshould have walked out of a meeting for which he had beenwaiting so long andwhich had barely begun, except for hisfeeling that he had been curtly dismissed. Moreover, I find itunbelievable that Taylor would have been so disrespectful tohis superior as to leave with Dickens unless he too understoodthat Lashly's abrupt departure had ended the meeting.'However, the significance of the meeting on January 14,between Lashly, Taylor, and Dickens lies not so much inassessing who was guilty of rudeness in walking out of themeeting, but in determining what Lashly and Taylor consid-ered to be its purpose, their reasons for agreeing to meet withDickens, and theirunderstandingof his functionand status.These questions will be discussed later.On January 14, the same day that Lashly met with Dick-ens, identical letters of dismissal of eight guards were pre-pared and were signed by Simmons for the Central Parkingguards, and by Taylor for the Mansion House guards.'° Theletters read as follows:This is to advise you that Mansion House Center termi-nates you due to your failure to report for work on yourappointed shift of duty. This also advises you that your'Inote as an interesting parallel to the situation here that in another caseinvolving this Respondent,Mansion House Center Management Corpora-tion,190 NLRB No. 78, Lashly also failed to honor a commitment to meetwith the representatives of another group of Mansion House employees10The letters were sent to Dickens,Farr,Bassett and Hollifield, by Man-sion House; and to Hahn, Adams, Cavitt, and Mintner by Central Parkinglast check will be held until you return all of MansionHouse Center equipment.Despite the intervening discharges, the meeting whichDickens and Taylor had once set up for Sunday, January 17,was held that day. Taylor and Simmons met with Dickens,Hahn, Cavitt, Farr, Hollifield, and Adams. The meeting wasquickly concluded. One of the guards asked, according toDickens, why they had been discharged and Taylor said itwas becausethey had walked out. According to Cavitt, Tay-lor and Simmons said they had been discharged for failing toreport on their assigned shifts. Someone asked why the otherguards who had also signed the list of demands had not beenfired, and Taylor replied thatitwasbecause they had re-ported for work.On January 25, Mintner applied to Simmons for his old joband was immediately rehired. None of the other dischargedguards have been reinstated or rehired.Findings as to the Work StoppageThe Respondents contend that the guards who refused towork were not engaged in union, or in concerted protected,activities; that the work stoppage resulted from the individualdecisions of the guards to quit their employment; and that inany event, the Respondents did not know that the guardswere refusing to work concertedly before they were dis-charged.From December 21, 1970, to January 11, 1971, both Tay-lor and Simmons were asked by some of the guards what, ifanything, had been done about their list of demands. Dickensasked Taylor frequently, and Taylor's response that he hadleft the list with Lashly, but that Lashly was out of town,shows an awareness on Taylor's part that the demands werea matter of current importance to the guards. And sinceraises had been given to the guards about the first of the yearin each of the past 2 years, it is obvious that Taylor's inabilityto report what Lashly intended to do about a raise in 1971was bound to cause discontent among the guards.Thus, when Dickens asked Taylor again on Friday, Janu-ary 8, what was happening with the demands and got thesame unsatisfactory response, his remark that Taylor wasn'tgiving the guards any alternative alerted Taylor sufficiently toask him what he meant. Dickens did not explain, but if theremark was cryptic when made, it must have acquired a newsignificance in Taylor's mind the following Monday, whenFarr and Bassett failed to report for their scheduled shift.Farr had a reputation for promptness, and his and Bassett'sabsence ledTaylor to seekan explanation.It is immaterialwhether Taylor spoke to Mrs. Mason, Farr's telephone con-tact, before or after 4 p.m. Even assuming, as I am inclinedto find, that Taylor was right and that he spoke to her after4 p.m., his threat that Farr would be fired if he didn't comein that day reveals Taylor's apprehension that something outof the ordinary was happening; I find that Taylor also threat-ened Bassett with discharge when he spoke to him the after-noon of January 11. I also credit Bassett's testimony, whichwas not specifically controverted by Taylor, that Taylorasked him if the guards were walking, and that he answeredin the affirmative,Whatever doubts Taylor may still have had after talking toBassett, whether some of the guards had gone out on strikewere, I find, completely dispelled when he and Simmonsspoke with Adams and Cavitt later that afternoon."Whether ornot Dillon, Simmons' assistant in the garage,is a super-visor, his call to Adams asking if he was coming in indicates that Simmonswas sufficiently concerned to check with Adams in advance of his scheduledtime for reporting MANSION HOUSE CENTER255First, it was clear when Adams arrived at Mansion Housethat he was not intending to go on duty at 6 p.m., since hehad come without his uniform and was accompanied by Ca-vitt who was not even scheduled to work that day. Taylor andSimmons could not therefore believe that Adams had simplydecided to quit without explanation. He and Cavitt had cometo learn what they could about the status of Farr and Bassett.Taylor told them that Farrand Bassetthad already been firedand Cavitt said that he fully supported them.12 Simmons'statement to Cavitt, that Cavitt should be talking to Dickensand not to him, makes sense only if Cavitt was inquiring whyFarr andBassetthad been fired. It indicates to me that Sim-mons, and therefore Taylor too, since they were exchanginginformation, believed that Dickens knew why Farr and Bas-sett had not reported for work.I am satisified that at least by 6 p.m. that day, when Adamsand Cavitt left Mansion House, Taylor and Simmons knewthat Farr and Bassett were acting concertedly with Dickens,and that other guards, including Adams and Cavitt, wereconsidering joining them. The increasing certainty of Taylorand Simmons that Farr's and Bassett's absence that day wasrelated to Dickens' role in presenting the list of demands tomanagementleads me to credit the testimony of Adams andCavitt that Simmons had also told them that afternoon thatthey couldn't strike because they had no union, and that hethreatened Adams with discharge if he didn't get his uniformand report for work that evening.Additional substantiation for my finding that Taylor knewlong before January 14 that the guards who were not report-ing for work were engaged in a strike because of the delay inacting ontheir demands comes from Taylor's conversationwith Prichard on January 11 or 12. Prichard, a guard, hadcalled Taylor to ask for a week's leave of absence and Taylorasked him if he knew that the guards weren't showing up, orwere on strike. Taylor's question indicates that he knew thattheir not showing up for work was not the result of uncoor-dinated individual decisions but was concerted action in with-holding their services.Further evidence that Taylor knew, before he and Sim-mons sent the letters of discharge to the eight guards onJanuary 14 that they were striking, is his arranging a meetingon January 14 between Dickens, Lashly and himself, afterfirst tellingDickens that there was no purpose in such ameeting.Lashly might well have thought it useful to meetwith Dickens because he knew that he was considered thespokesman for the guards, and that he might be helpful insettling the strike. Although Lashly subsequently scuttled themeeting and all chance for settling the strike, the fact remainsthat Taylor, by arranging the meeting, realized that Dickens'list of demands, which 15 of the 16 guards had signed, wasintimately related to the otherwise inexplicable absence of avery substantial number of guards.Simmons testified that despite his sometimes heated con-versation with Adams and Cavitt on January 11, and thegrowing number of his guards who weren't reporting forwork, he was never advised and never realized that a workstoppage was in progress. He admitted that he had heardrumors to that effect, but said he did not know why theguards were not showing up for work before he sent thedischarge letters on January 14. 1 cannot credit his story; Ifind it unbelievable that a reasonably intelligent man shouldfind it incomprehensible why four of his five guards refused" So summary a discharge was in itself extraordinary, since in the pasta guard who failed to show up for an assigned shift was only dischargedwhen he returned to work and was unable to satisfy his supervisor that hehad had a good reason for failing to come in See Simmons' testimony asto his discharge of Pierce some years beforeto work and should consider it beyond his understanding. Inany event, despite his blanket denial that he knew the guardswere on strike, Simmons admitted that both Mintner andAdams had told him that the guards were dissatisfied with thelack of action on their demands. To say that he saw norelationship between their dissatisfaction and their refusal towork downgrades his intelligence unnecessarily.Respondents offer no explanation as to why eight guardsshould each have decided to quit or absent himself fromwork. It is as if they had, without forethought or consulata-tion among themselves, decided each on his own and forhimself not to report for work after January 11 or 12. It is truethat neither Dickens nor any of the other guards had said toTaylor or Simmons in so many words, "We are striking toprotest your failure to give us a raise, or to consider our listof demands." Such an unequivocal statement would haveserved to resolve Taylor's suspicions as to what was happen-ing when Farr and Bassett first failed to report at 4 p.m. onJanuary 11, but one must take into account that some of theguards were ill-informed and not well advised." One mustalso take into account that Taylor, Simmons, and Lashlywere men accustomed to responsibility, who would be con-cerned to learn why half their guard staff suddenly failed toreport for work as scheduled. They seek to give the impres-sion that they never knew what was hitting them. I havegreater faith in their powers of perception than they givethemselves credit for.I find, on the basis of the foregoing discussion, that Taylorand Simmons and through them, Lashly, realized no laterthan January 12, that the eight guards subsequently dis-charged wereengagingin a concerted refusal to work inprotest to Respondents' failure to discuss or act on their listof demands.Threats of DischargeI find that the following threats to discharge the guardsrds orsome of them constitute violations of Section 8(a)(1):1.Taylor telling Mrs. Mason to pass the word on to Farrthat he would be fired if he did not come to work on January11.2.Taylor threatening to discharge Bassett when he calledhim on January 11.3. Simmons and Taylor telling Adams on January 11 thatif he didn't work that day, he would be fired.4.Taylor telling Dickens on January 12 that those guardswho didn't work would be fired.5.Taylor telling employees at the January 17 meeting thatthe reason some guards had been fired was because they hadfailed to report for work. This constituted a threat sinceTaylor and the guards present at the meeting knew that theguards who had failed to report for work had done so concert-edly in furtherance of their mutual aid or protection.Dickens and the "labor organization" QuestionAs the only corporal on his shift, Dickens supervised atleast two other guards as well as three doormen. The GeneralCounsel concedes that Dickens is a supervisor, albeit a minorone, nor does the complaint allege his discharge as violativeof the Act.The complaint does however allege, and the General Coun-sel so contends in his brief, that Dickens as representative andspokesman for the guards was a "labor organization" asdefined in Section 2(5) of the Act, and that the discharge ofthe seven other guards was a violation of Section 8(a)(3), as" Dickens, for example, indicated in his testimony that he thought thata strike required that the strikersengage inpicketing 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDitdiscouraged membership in a labor organization. The dis-charges are also alleged to be in violation of Section 8(a)(1),as being in reprisal for the concerted activities of the guardsin seeking collective bargaining or other mutual aid or protec-tion.I find it unnecessary to discuss at any length the legal issueof whether an individual, as a matter of statutory interpreta-tion, can be a labor organization, since I do not believe thatthe facts here establish that Dickens satisfied the definition ofSection 2(5)." I agree with the General Counsel that theBoard has so held, at least with respect to the union-securityproviso of Section 8(a)(3) and to Section 8(b)(4)(C), and Iwould be bound by those holdings if the facts here weresufficient."Dickens drafted the list of demands on the basis of whathe considered to be the consensus of the guards, and there-after obtained their written signatures as proof of their ap-proval. In view of Dickens' dissatisfaction with the way Aylerhad conducted himself in the previous two years, I believethat Dickens did not consider himself to have any authorityto negotiate (if Taylor and Lashly would even consider deal-ing with him exclusively) or to act as the exclusive representa-tive of the guards in their dealings with management. Sincehe had taken the initiative in drafting the list of demands, theguards were apparently willing to let Dickens serve as theircontact with management and as a limited agent for exchang-ing views and information, but not for representing themeither with respect to negotiations on wage matters or griev-ances. The testimony of Prichard clearly shows that at leasthe believed that only the guards as a group would deal withmanagement over their demands.Although I am satisfied that Dickens as an individual wasnot acting as a "labor organization," it appears to me that theguards as a group constituted themselves into a labor organi-zation, despite its lack of formality and organization. Thoseguards who signed the list of demands which Dickens haddrfated thereby formed themselves into a group for the pur-pose of presenting wage and other demands to Taylor, as therepresentative of management. If the occasion had arisen, asfor example, if no stoppage had intervened, and Taylor hadmet with the guards as a group on January 17, they couldhave discussed, dealt with, and voted on their proposals andthose of management. The mere presentation to managementof employee views, even without specific recommendations,has been held to constitute "dealing with employers" withinthe meaning of Section 2(5).16 The fact that Dickens was alow-level supervisor and a member of the "labor organiza-tion" of guards does not impair its status nor excuse theRespondents from dealing with it on the ground that theywould thereby be in violation of Section 8(a)(1) or 8(a)(2)."" Section 2(5) reads as follows.The term "labor organization" means any organization of any kind, orany agency or employee representation committee or plan, in whichemployees participate and which exists for the purpose, in whole or inpart, of dealing with employers concerning grievances, labor disputes,wages,rates of pay, hours of employment, or conditions of work" The Grand Union Company,123 NLRB 1665, reversed 284 F 2d 254(C A D C),Bonnaz Hand Embroiderers, etc. (Gemsco, Inc.),111 NLRB 82,reversed 230 F 2d 47 (C A D C )1 sIrving Air Chute Company,149 NLRB 627, fn1,N.L.R.B v Kenna-metal,Inc,182 F 2d 817 (C A3),First National Bank of Omaha,171NLRB No 152, affirmed 413 F 2d 921 (C A 8)17AlliedMaintenanceCorporation,189 NLRB No 29 andBeach Elec-tricCo, Inc,174 NLRB No 39The Question of Joint ResponsibilitySecurity for the entire Mansion House complex,includingbuildings, grounds,and garage,was entrusted to Chief Tay-lor, an employee of RespondentMansionHouse. Under Tay-lor, the corporals, also employees of MansionHouse, wereresponsible for security throughout the complex on their as-signed shifts. Normally, a guard patrolled only his assignedarea,but the corporals could call on any guardin an emer-gency, regardless of whom he was employed by. The Re-spondents sought to impress on the guards the need to con-sider themselves as part of asingle,unified force. Generalorders, applicable to all the guards, were issued by Taylor.Mansion House required the guards to be cleared by the St.Louis Police Department, and to complete a training pro-gram established by the Department. Although each Re-spondent paid its own guards, their pay rates were identical,and they all wore substantially identical uniforms.The guards sought to present their wage demands throughTaylor, on the assumption that he was their effective super-visor, even though the Central Parking guards knew that theywere paid by Central Parking. Taylor also acted on the sameassumption and forwarded the guards' list of demands toLashly, the top operating official of Mansion House Center,without dealing with Simmons, so far as the record shows.Further, the letters of discharge sent to Dickens and the otherseven guards on January 14 considered them all as employeesof Mansion House Center, the descriptive term for the entirecomplex.I find, based on the foregoing, that RespondentMansionHouse exercised control and direction over all the guards,that it is a joint employer with Respondent Central Parkingwith regard to the Central Parking guards, and that bothRespondents are jointly responsible for the discharges, andthreats of discharge, of the guards between January I 1 and17, 1971.18IIITHE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in section II,above, occurring in connection with their operations as setforth in section I, above, have a close, intimate and substan-tial relation to trade, traffic and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.IV THE REMEDYHaving found that Respondents violated Section8(a)(1)and (3) by discharging certain guards, I recommend that eachRespondent offer those guards whom it dischargedimmedi-ate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights or privileges, and make them whole for any lossof earnings they may have suffered as a result of the discnmi-nation againstthem, by payment to them of a sum of moneyequal to what each of them would normally have earned aswagesfrom the date of discharge to the date on which theywere reinstated or were offered reinstatement,less net earn-ingsduring such period, with backpay and interest thereonto be computed in the manner prescribed byF. W. WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716." Jewell Smokeless Coal Corporation,175 NLRB No 12, andThe Grey-hound Corporation,153 NLRB 144, enfd 368F 2d 778 (C A 5) MANSION HOUSE CENTER257Some weeks after the discharges, Respondent CentralParking reduced the number of its guards from five to three.Simmons, the Central Parking manager, testified at the hear-ing that the decision was made by Lashly, and that he did notknow his reasons for it. He was not asked whether the garagewas still being patrolled 24 hours per day, 7 days per week,and if it were, how it could be done with only three guards.I have found that Respondent Mansion House is jointly re-sponsible with Central Parking for the discharge of the Tat-ter's guards, and I now also find that Mansion House isresponsible for the reduction in the number of Central Par-king's guard positions. I therefore recommend that MansionHouse be required to reinstate all Central Parking guards forwhom no positions are now available with Central Parking,and to make them whole for any loss of pay suffered for thatreason.I also recommend that the Respondents be ordered to ceaseand desist from threatening to discharge employees who con-certedly refuse to work in pursuance of their right to bargaincollectively, or to seek other mutual aid or protection.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondents are employers engaged in commerce withinthe meaningof the Act.2.By dischargingFredHahn,Norman Adams,HerbertCavitt, and Paul Mintner, Respondents Mansion House andCentral Parking have jointly engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and(3) of the Act.3.By dischargingRobert Farr,William Bassett,and K. D.Hollifield,Respondent Mansion House engaged in unfair la-bor practices within the meaning of Section 8(a)(1) and (3) ofthe Act.4.By interferingwith,restraining,and coercing its em-ployees in the exercise of rights guaranteed them by Section7 of the Act,the Respondents have engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.Upon the foregoing findings offact, conclusions of law, andthe entirerecord,and pursuant to Section10(c) of the Act,I hereby issue the following recommended:"ORDERRespondents Mansion House Center Management Corpo-ration and Central Parking Systemof St.Louis, Inc., theirofficers,agents, successors,and assigns,shall-11In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions and recommended Order herein shall, as provided inSection 102.48 of theRules and Regulations,be adopted by theBoard andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes1.Cease and"desist from:(a) Threatening to discharge or discharging any of theiremployees to discourage membership in any labor organiza-tion or because of their participation in concerted activitiesprotected by the Act.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form,join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing,to engagein other concerted activities for the pur-pose of mutual aid or protection as guaranteed in Section 7of the Act, or to refrain from any or all such activities.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Offer to Fred Hahn, Norman Adams, Herbert Cavitt,Robert Farr, William Bassett, and K. D. Hollifield reinstate-ment to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privi-leges, and make them and Paul Mintner whole for any lossof earnings each of them may have suffered by reason of thediscrimination against him,in the mannerset forth in thesection of this Decision entitled "The Remedy."(b) Notify the above-named employees, if presently servingin the Armed Forces o: the United States, of their right to fullreinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training andServiceAct, as amended, after their discharges from theArmed Forces.(c) Preserve and upon request make available to the Boardor its agents, for examination and copying, all payroll, socialsecurity, and personnel records and reports, and all otherdocuments necessary and relevant to analyze and computethe amounts of backpay due.(d) Post on their premises at St. Louis, Missouri, copies ofthe attached notice marked "Appendix."20 Copies of saidnotice, on forms provided by the Regional Director for Re-gion 14, shall, after being duly signed by representatives of theRespondents, be posted by them immediately upon receiptthereof, and be maintained by them for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondents to ensure that said no-tices are not altered, defaced, or covered by any othermaterial.(e)Notify theRegional Director for Region 14, in writing,within 20 days from the date of receipt of this Decision, whatsteps Respondents have taken to comply herewith."10 In the eventthat the Board's Order is enforcedby a judgment of theUnited States Court ofAppeals, the words in the notice reading."Postedby Order of the National LaborRelations Board,"shall be changed to read"Posted Pursuant to a Judgment of theUnitedStatesCourt of AppealsEnforcingan Orderof the National Labor Relations Board "' 1In the event that this recommended Order is adopted by the Board,after exceptions have been filed, this provision shall be modified to read"Notifythe Regional Director for Region 14, in writing,within 20 days fromthe dateof this Order,what steps Respondentshavetaken to comply here-with "